Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION
This action is responsive to the communication received February 28th, 2022. Claims 1, 3, 7-9, and 11-12 have been amended.  Claims 2, 4-6, 10 have been canceled.  Claims 1, 3, 7-9, and 11-12 have been entered and are presented for examination. 
Application 16/491,087 is a 371 of PCT/KR2018/002528 03/02/2018 and PCT/KR2018/002528 has PRO 62/506,603 (05/15/2017) and PCT/KR2018/002528 has PRO 62/471,376 (03/15/2017) and PCT/KR2018/002528 has PRO 62/467,099 (03/04/2017).
Applicant’s arguments, filed February 28th. 2022, have been fully considered, but deemed moot in view of the new grounds of rejection which has been necessitated by Applicant’s amendment. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1, 3, 7-9, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berggren et al. (US 2017/0373812) in view of Berardinelli et al. (WO 2016/184503).
Regarding claims 1, 11-12, Berggren et al. discloses a method of transmitting a Primary Synchronization Signal (PSS) by a base station (BS) in a wireless communication system (see Figure 17 [PSS transmitted]), the method comprising: generating first sequences for the PSS (see Figure 17 and paragraphs 0175-0176 [multiple PSS sequences; same or different]), wherein a number of the first sequences is equal to a number of a plurality of the  time durations (see Figure 17 [sequences fit in to the durations of the OFDM symbol]); wherein the each of the first sequences has a different root index from each other, wherein a length of each of the first sequences is N, N is positive integer (paragraph 0149 [the synchronization signal sequences may be derived or obtained by manipulation of the PSS or SSS sequences, including shifts or cyclic shifts of the sequences, truncation, puncturing, using different parameters defining the synchronization signal sequences (e.g., root indices, initialization values of shift registers etc.) and other linear transformations.]).
Berggren et al. does not explicitly disclose dividing an Orthogonal Frequency Division Multiplexing (OFDM) symbol into a plurality of durations. 
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize in order to transmit the sequences, the OFDM would have to be separated into sections. 

However, Berardinelli et al. discloses it is conventional in the art, in Orthogonal Freguency Division Multiplexing (OFDM) systems, the guard period may be replaced by a Cyclic Prefix (CP) that may be obtained as a copy of a last part of the time symbol, and appended at the beginning of the time symbol itself (page 7, lines 7-12).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to implement a known technique on a smaller scale. The motivation for this is to ensure performance. 
Berardinelli et al.  further discloses wherein a Cyclic Prefix (CP) is present before a foremost time duration of the plurality of time durations in the OFDM symbol, and wherein no CP is present before each of remaining time durations other than the foremost time duration of the plurality of time durations in the OFDM symbol (page 7, lines 7-12the guard period may be replaced by a Cyclic Prefix (CP) that may be obtained as a copy of a last part of the time symbol, and appended at the beginning of the time symbol itself]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize the CP/guard interval would prevent inter-symbol interference. 
	Regarding claim 3, Breggren et al. further wherein the each of the second sequences is mapped to subcarriers with the same interval as the number of a plurality of the durations (see Figure 15).
	Regarding claim 7, the references as combined above make obvious all the recited subject matter in claim 1, but do not explicitly disclose wherein the each of the second sequences is mapped to each of the plurality of time durations using a cover code for a plurality of the time durations.
	However, it is well-known to include cover code.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to use a cover code to be in line with conventional techniques in the art and allows for proper detecting.
	Regarding claim 8, Berggren et al. further discloses wherein each of the second sequences has a length amounting to a half of a number of subcarriers included in each of a plurality of the time durations, is mapped to an even subcarrier, and processes a DC subcarrier by nulling (paragraph 0031).
Regarding claim 9, Berggren et al. further discloses wherein each of the second sequences has a length amounting to a half of a number of subcarriers included in each of a plurality of the time durations and is mapped to an even subcarrier in a manner of skipping a DC subcarrier (paragraph 0031).
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T WYLLIE whose telephone number is (571)270-3937. The examiner can normally be reached 4pm-11:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 



/CHRISTOPHER T WYLLIE/Examiner, Art Unit 2465